Citation Nr: 1311821	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  08-33 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for an undiagnosed illness manifested by upper-mid back pain.

2.  Entitlement to a compensable rating for an undiagnosed illness manifested by distal interphalangeal and proximal interphangeal joint pain in the bilateral hands.

3.  Entitlement to a rating in excess of 20 percent for right knee patellofemoral pain syndrome with laxity.

4.  Entitlement to a total rating based upon individual unemployability (TDIU).

5.  Whether new and material evidence has been received to reopen a claim for service connection for a left shoulder disorder.

6.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder.

7.  Entitlement to service connection for a right shoulder disorder, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for epilepsy, claimed as a disorder manifested by the loss of consciousness.

9.  Entitlement to service connection for a left elbow disorder, to include as due to an undiagnosed illness.

10.  Entitlement to service connection for a right elbow disorder, to include as due to an undiagnosed illness.

11.  Entitlement to service connection for a neck disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from November 1988 to June 1991, including service in Southwest Asia.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision issued by a Seattle, Washington Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claims for an increased rating for an undiagnosed illness manifested by upper-mid back pain, an undiagnosed illness manifested by distal interphalangeal and proximal interphalangeal joint pain and right knee patellofemoral pain syndrome as well as his claim for TDIU.  His claims for service connection for a left shoulder condition, a right shoulder condition, a left knee condition, loss of consciousness, a bilateral elbow condition and neck pain were also denied.  In addition, his request to reopen a claim for service connection for a left knee disability was denied.

A review of the Virtual VA claims processing system does not reveal any additional documents pertinent to the claims on appeal.

Jurisdiction over these matters was transferred to the Oakland, California RO in approximately March 2010 at the Veteran's request.

In a July 2007 notice of disagreement (NOD), the Veteran indicated that he disagreed with the denial of his claim for service connection for posttraumatic stress disorder (PTSD) in the July 2007 rating decision.  A January 2011 rating decision subsequently granted service connection for PTSD and assigned an initial rating.  The Veteran did not file a NOD objecting to such determinations and this claim is no longer before the Board for its consideration.

The Board notes that although the Veteran's request to reopen a claim for service connection for a left shoulder disorder was properly identified in a preadjudication notice letter, the RO considered this claim as an original claim in the July 2007 rating decision. A review of the claims file confirms that the Veteran was denied service connection for a post-operative left shoulder injury with subluxation in a December 1999 rating decision and that a June 2001 rating decision subsequently denied his request to reopen this claim.  The Board therefore has recharacteried this claim as a request to reopen a claim for service connection for a left shoulder disorder.

In a January 2009 statement, the Veteran appears to raise the issue of entitlement to service connection for wrist pain.  This issue has not been adjudicated by the agency of original jurisdiction (AOJ). Therefore, this issue is referred to the AOJ for appropriate action, and is not a part of the current appeal.

The issues of whether new and material evidence had been received to reopen claims for service connection for a left shoulder disorder and a left knee disorder as well as claims for service connection for a right shoulder disorder, epilepsy, a bilateral elbow disorder and a neck disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's service-connected upper-mid back pain manifested as lumbar flexion that was limited to 90 degrees and cervical flexion that was limited to 45 degrees, both at worst, with subjective complaints of pain and stiffness; the record was negative for ankylosis, doctor prescribed bedrest, incapacitating episodes, bowel or bladder impairments attributable to this disability or neurological impairments.

2.  For the entire appeal period, the Veteran's service-connected distal interphalangeal and proximal interphangeal joint pain in the bilateral hands manifested as subjective complaints of joint pain and swelling; the record evidence reveals no finding of ankylosis in any digit, limitation of motion in any digit or X-ray evidence of arthritis.

3.  For the entire appeal period, the Veteran's service-connected right knee patellofemoral pain syndrome with laxity is characterized by a history of mild to moderate ligament laxity of the patella with episodic popping and crepitus, and is manifested by as extension that was to zero degrees and flexion that was to 135 degrees, both at worst, and subjective complaints of pain; the record evidence reveals no finding of malunion or nonunion of the tibia or fibula, ankylosis, or X-ray evidence of arthritis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for an undiagnosed illness manifested by upper-mid back pain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.27, 4.40, 4.45, 4.55, 4.56, 4.71a, 4.73, 4.120, 4.123, 4.124a, 5235-5243, 5320, 8520, 8850 (2012).

2.  The criteria for a compensable rating for an undiagnosed illness manifested by distal interphalangeal and proximal interphalangeal joint pain in the bilateral hands have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.27, 4.40, 4.59, 4.71a, 5003, 5010, 5216-5230, 8850 (2012).

3.  The criteria for a rating in excess of 20 percent for right knee patellofemoral pain syndrome with laxity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.59, 4.71a, 5257 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In a claim for an increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in June 2006, sent prior to the rating decision issued in July 2007, advised the Veteran of the evidence and information necessary to substantiate his claims for an increased rating as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment records, various private treatment records, VA treatment records, and the VA examination reports have been obtained and considered.  The Board notes that although it is remanding the Veteran's various claims for service connection as well as his requests to reopen claims for service connection to obtain various VA and private treatment records, such identified records predate the instant appellate period and could not substantiate the Veteran's claims for an increased rating.  Finally, the Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was also afforded multiple VA examinations in conjunction with the claims decided herein, including VA examinations conducted in May 2010, to determine the severity of his disabilities.  Neither the Veteran nor his representative has alleged that these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected upper-mid back pain, distal interphalangeal and proximal interphalangeal joint pain and right knee patellofemoral pain syndrome as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his disabilities have worsened in severity since the May 2010 VA examination.  Rather, they argue that the evidence reveals that the Veteran's disabilities have been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for an increased rating and no further examinations are necessary. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 


II.  Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A.  Upper-Mid Back Pain

The Veteran's undiagnosed illness manifested by upper-mid back pain is rated by analogy under the diagnostic codes for an undiagnosed illness and a lumbosacral strain.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R.         § 4.27. 

The Board notes that Diagnostic Code 8850 is used for tracking purposes when rating an undiagnosed illness for a Persian Gulf War Veteran by analogy to one of the musculoskeletal diseases found in VA's Rating Schedule.

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine was not greater than 120 degrees or that muscle spasms or guarding were severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  38 C.F.R. § 4.71a, 5235-5243.

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; the combined range of motion of the cervical spine is not greater than 170 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted where forward flexion of the cervical spine was 15 degrees or less or where there was favorable ankylosis of the entire cervical spine.  Unfavorable ankylosis of the entire cervical spine warrants a 40 percent rating.  38 C.F.R. § 4.71a; 5237-5242.

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, effective beginning on September 26, 2003, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, 5243.

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, 5235-5243, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees and the normal combined range of motion of the cervical spine was 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, 5235-5243, Note (2).

VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion. The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Lower extremity peripheral neuropathy is rated under the diagnostic code for paralysis of the sciatic nerve.  Ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 8520. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120.  Under 38 C.F.R.           § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree. In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 
	
A June 2006 VA orthopedic examination report reflected the Veteran's complaints of back pain that extended from his neck to his lumbosacral area as well as pain and stiffness in the morning.  Incapacitating episodes or physician ordered bed rest were denied.  Physical examination revealed a small orotic curve in the lower back without tenderness to palpation to the neck, thoracic or lumbosacral spine.  Cervical bilateral rotation was to 50 degrees, forward flexion was from zero degrees to 55 degrees, posterior extension was from zero degrees to 50 degrees and bilateral lateral flexion was to 35 degrees, all without pain.  Lumbosacral forward flexion was from zero degrees to 90 degrees without pain, extension was from zero degrees to minus 15 degrees with pain, bilateral lateral flexion was from zero degrees to 30 degrees without pain and bilateral rotation was from zero degrees to 35 degrees without pain.  Repetitive motion in the cervical and lumbosacral spine did not produce fatigue, weakness or lack of endurance.  Knee and ankle jerks were in normal position while vibration and light touch in both lower extremities were normal.  

A July 2006 statement from M. E., the Veteran's girlfriend, indicated that the author had observed that the Veteran was in constant pain.

In a January 2009 statement, the Veteran wrote that he experienced back pain and spasms.

A May 2010 VA orthopedic examination report reflected the Veteran's complaints of lumbar stiffness and fatigue.  Decreased motion, weakness, spasms, pain, flare-ups, incapacitating episodes, radiculopathy, urinary incontinence and fecal incontinence were denied by the Veteran.  Physical examination was negative for gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis, spasms, atrophy, guarding, tenderness, weakness or pain with motion.  Muscle spasms, localized tenderness or guarding severe enough to be responsible for an abnormal gait or abnormal spinal contour were also not found on examination.  Spinal posture, head position and lower extremity muscle tone were found to be normal.  Vibration, pain, light touch and position sense in the lower extremities was found to be "2/2" bilaterally with no abnormal sensation while knee and ankle jerk was 2+.  Cervical flexion was from zero degrees to 45 degrees, extension was from zero degrees to 45 degrees, bilateral lateral flexion was from zero degrees to 45 degrees and bilateral lateral rotation was from zero degrees to 80 degrees.  Lumbar flexion was from zero degrees to 90 degrees, extension was from zero degrees to 30 degrees, bilateral lateral flexion was from zero degrees to 30 degrees and bilateral lateral rotation was from zero degrees to 90 degrees.  There was no objective evidence of pain on range of motion or repetitive motion nor were there additional limitations after three repetitions of range of motion.  A February 2009 lumbar spine X-ray was found to be unremarkable.  

The Board finds that entitlement to a rating in excess of 20 percent disabling is not warranted.

Considering the General Rating Formula for Rating Diseases and Injuries of the Spine and the Veteran's subjective complaints of back pain, the evidence of record shows that lumbar flexion was to 90 degrees and cervical flexion was to 45 degrees, both at worst.  Spinal alignment was found to be normal in a May 2010 VA examination but a small orotic curve was noted on a June 2006 VA examination.  Although the Veteran has subjectively complained of neck and back pain, no such pain was found on range of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, supra.  Pain, without additional functional impairment, is insufficient to warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  A rating in excess of 20 percent is therefore not warranted on the basis of limitation of motion.  In addition, the examinations have been negative for ankylosis and the Veteran has retained range of motion in both the cervical and lumbar spines.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  

The clinical evidence of record is negative for doctor prescribed bedrest and the Veteran has denied incapacitating episodes.  A higher rating is therefore not warranted under the criteria for IVDS.  The Veteran has denied urinary or fecal incontinence; a separate rating for bowel or bladder impairments is not warranted.  The Veteran denied radiculopathy in the May 2010 VA examination and objective examination found normal sensation in the lower extremities; consideration of a separate rating for neurological impairments is also not warranted. 

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected undiagnosed illness manifested by upper-mid back pain; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.  

B. Distal Interphalangeal and Proximal Interphalangeal Joint Pain 

The Veteran's undiagnosed illness manifested by distal interphalangeal and proximal interphalangeal joint pain in the bilateral hands is rated by analogy under the diagnostic codes for an undiagnosed illness and traumatic arthritis.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27. 

As previously indicated, Diagnostic Code 8850 is used for tracking purposes when rating an undiagnosed illness for a Persian Gulf War Veteran by analogy to one of the musculoskeletal diseases found in VA's Rating Schedule.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a 10 rating is warranted for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, 5003.  Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, 5010.

The Veteran's disorder also implicates other potential diagnostic codes.  Favorable ankylosis of the long, ring and little fingers of the minor hand warrants a 20 percent rating.  Favorable ankylosis of the index, long and ring; index, long and little; or index, ring and little fingers of the minor hand also warrants a 20 percent rating.  Favorable ankylosis of the thumb and any two fingers of the minor hand warrant a 30 percent rating.  38 C.F.R. § 4.71a, 5222.

Ankylosis or limitation of motion of single or multiple digits of the hand is to be evaluated as follows: for the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MP) and proximal interphalangeal joint (PIP) joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the MP joint has a range of zero to 90 degrees of flexion, the PIP has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion.  See 38 C.F.R. § 4.71a, 5216-5230, Note 1.

Limitation of multiple fingers is to be separately rated and combined.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note 5.

Limitation of motion of the ring or little finger warrants a noncompensable rating.  38 C.F.R. § 4.71a, 5229.  The maximum rating for limitation of motion of the index or long finger is 10 percent.  That rating is provided when there is a gap of one inch or more between the fingertip and the proximal transverse crease of the palm with the finger flexed to the extent possible, or with extension limited by more than 30 degrees.  Id.

A June 2006 VA orthopedic examination report noted that the Veteran's distal and proximal "inner phalangeal" joints had full range of motion.  There was no swelling, tenderness or lateral instability found on examination.  He was noted to be able to oppose his thumb pads to each finger tip on both hands and could close his fist to no gap between the finger tips and the proximal transverse crease of each palm.

In a January 2009 statement, the Veteran wrote that his chronic pain had spread to all of his joints, including his hands.

A May 2010 VA orthopedic examination report reflected the Veteran's complaints of joint pain and swelling.  A decrease in hand strength or dexterity was denied and the Veteran reported that he was right-handed.  Physical examination revealed good strength throughout but was negative for joint swelling, tenderness or tendonitis in any joint.  Range of motion was normal in the index finger, long finger and ring finger bilaterally.  There was no objective evidence of pain or additional limitation of motion in any index finger, long finger or ring finger on repetitive motion.  In addition, there was no gap between each index finger, long finger and ring finger and the proximal transverse crease of the hand on maximal flexion of the finger.  For the thumbs, there was no gap between the thumb pad and finger, objective evidence of pain on active or repetitive motion or limitation of motion bilaterally.  Examination was also negative for ankylosis in any digit, deformity in any digit, amputation of any digit, decreased strength or decreased dexterity.  An August 1999 bilateral hand X-ray was negative for inflammatory or degenerative arthritis.  

Here, the Veteran's distal interphalangeal and proximal interphalangeal joint pain manifested as subjective complaints of pain and swelling.  The clinical evidence was negative for ankylosis in any digit and the Veteran has not alleged such ankylosis.  In addition, there was no gap between his thumb, index finger or long finger and the proximal crease of the palm was found on objective examination.  A bilateral hand X-ray did not demonstrate inflammatory or degenerative arthritis.  For these reasons, a compensable rating is therefore not warranted.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected undiagnosed illness manifested by distal interphalangeal and proximal interphalangeal joint pain in the bilateral hands; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.  

C.  Right Knee Patellofemoral Pain Syndrome

The Veteran's patellofemoral pain syndrome with ligament laxity is rated under the diagnostic code for recurrent subluxation or lateral instability.  Knee impairment with recurrent subluxation (partial dislocation) or lateral instability warrants a 20 percent rating if it is moderate or a maximum 30 percent rating if it is severe.  38 C.F.R. § 4.71a, 5257.   

Limitation of leg flexion that is limited to 45 degrees warrants a 10 percent rating, limited to 30 degrees warrants a 20 percent rating while limitation to 15 degrees is rated as a maximum 30 percent disabling.  38 C.F.R. § 4.71a, 5260.

Limitation of leg extension warrants a 10 percent rating when limited to 10 degrees, a 20 percent rating when limited to 20 degrees, a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees and a maximum 50 percent rating when limited to 45 degrees.  38 C.F.R. § 4.71a, 5261.

For rating purposes, normal range of motion in a knee joint is zero degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

The VA General Counsel has held that separate ratings could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Knee ankylosis at favorable degree in full extension or in slight flexion between zero degrees and 10 degrees warrants a 30 percent rating.  Knee ankylosis in flexion between 10 and 20 degrees warrants a 40 percent rating while such ankylosis in flexion between 20 and 45 degrees warrants a 50 percent rating.  Extremely unfavorable knee ankylosis in flexion at an angle of 45 degrees or more warrants a 60 percent rating.  38 C.F.R. § 4.71a, 5256.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under 5260 or 5261 need not be compensable but must at least meet the criteria for a zero percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).

Semilunar, dislocated cartilage with frequent episodes of "locking," pain and effusion into the joint warrants a maximum 20 percent rating.  38 C.F.R. § 4.71a, 5258.  The removal of symptomatic semilunar cartilage warrants 10 percent rating.  38 C.F.R. § 4.71a, 5259. 

Malunion of the tibia and fibula with a slight knee disability warrants a 10 percent rating, such malunion with a moderate knee disability warrants a 20 percent rating and such malunion with a marked knee disability warrants a 30 percent rating.  Nonunion of the tibia and fibula with loose motion that requires a brace warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a, 5262.

A March 2006 private treatment note reflected the Veteran's complaints of knee pain and crepitus without locking and that non-steroidal anti-inflammatory drugs were not helpful.  Physical examination revealed full range of motion and stable joints with crepitus; specific range of motion was not detailed.

A June 2006 VA orthopedic examination report reflected the Veteran's complaints of knee pain without redness, swelling or locking.  He denied wearing a brace.  Physical examination was negative for tenderness on either joint line.  Extension was to zero degrees and flexion was to 135 degrees, without crepitance, and there was no medial or lateral collateral ligament instability.  The vastus medialis and quadriceps were found to be symmetrical.  

In a November 2009 statement, the Veteran wrote that he experienced right knee pain.

In considering the rating criteria for knee disabilities, and considering the Veteran's subjective complaints of right knee pain, the evidence of record shows that knee extension was measured to be zero degrees and flexion was measured to be 135 degrees, both at worst.  Although the Veteran subjectively reported knee pain, no additional limitation of motion was found on examination.  See Mitchell, supra.  While the Veteran's knee motion, in degrees, is not to a level to warrant a 20 percent rating under the rating criteria, the record also reflects the Veteran's reports of pain.  These reports by the Veteran, which the Board finds to be both competent and credible, presumably could account for some additional functional impairment on repetitive use the knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, supra.  However, these reports are not sufficient to warrant a rating higher than 20 percent, as the record evidence fails to demonstrate a level of limitation of knee motion indicated in DCs 5260 and 5261.  Hence, an increased rating based upon limitation of motion in the knee is not warranted.

Although an evidentiary showing of painful motion is deemed to be limited motion, even though there is no actual limitation of motion, the record reveals that the Veteran does not have right knee arthritis, as shown by the X-ray evidence; and his limitation of flexion to 135 degrees is not contemplated by a zero percent rating under DC 5260.  Hence, when this same lay and medical evidence is evaluated under the rating schedule, the Veteran is also not entitled to the assignment of an additional separate rating for the right knee under DC 5003 and 38 C.F.R. § 4.59.  VAOPGCPREC 23-97 (1997) and 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (1998) and 63 Fed. Reg. 56,704 (1998).

The clinical evidence has demonstrated that the Veteran retained a significant amount of knee motion and has been negative for ankylosis; the Veteran also has not alleged such ankylosis.  See Dinsay, supra; Lewis, supra.   The Veteran has not alleged, and the clinical evidence has not established, nonunion of the tibia and fibula or the dislocation of the semilunar cartilage.  A higher rating is therefore not warranted for the knee on such a basis.

In addition, the clinical evidence has demonstrated that the Veteran's history of mild to moderate ligament laxity of the right patella with episodic popping and crepitus.  Nevertheless, the medial and lateral collateral ligaments were stable on recent objective examination.  The Veteran has not alleged instability or subluxation and denied wearing a brace in a June 2006 VA examination.  Hence, a rating in excess of 20 percent based upon instability or subluxation is therefore not warranted.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected right knee patellofemoral pain syndrome; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.  

D.  Other Considerations

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected upper-back pain, distal interphalangeal and proximal interphalangeal joint pain and right knee patellofemoral pain syndrome with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each disability is rated and that there are no additional symptoms of his disabilities that are not addressed by the rating schedule. Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 


ORDER

Entitlement to a rating in excess of 20 percent for an undiagnosed illness manifested by upper-mid back pain is denied.

Entitlement to a compensable rating for an undiagnosed illness manifested by distal interphalangeal and proximal interphalangeal joint pain in the bilateral hands is denied.

Entitlement to a rating in excess of 20 percent for right knee patellofemoral pain syndrome with laxity is denied.


REMAND

With respect to the remaining claims on appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R.  § 3.159(c).

Relevant to all claims for service connection, the Board finds that a remand is necessary in order to obtain outstanding VA and private records.  

In this regard, the Veteran wrote in a November 2006 statement that he had been treated at "numerous" VA facilities in Northern California and Nevada.  In a January 2007 authorization, the Veteran wrote that that he had received treatment at the VA facilities in Sacramento, Tacoma, Seattle and Nevada for various periods between 1991 and 2003 due to joint pain and blackouts.  VA treatment records dated in January 2000 and dated between May 2002 and November 2009 are located in the claims file and there are no electronic medical records.  As these records have been adequately identified and are relevant to the instant claims for service connection, they must be obtained.    

In addition, in a May 1999 authorization, the Veteran indicated that he received treatment from Dr. C. K. for blackouts in 1993 and 1994.  These records do not appear to be had been requested.  VA has a duty to seek records of relevant treatment reported by private physicians and to provide a release to the claimant to obtain the records and it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2).  VA should attempt to obtain these records on remand.   

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For below noted reasons, the Board finds that a VA examination is necessary in order to determine the nature and etiology of the Veteran's claimed right shoulder disorder, bilateral elbow disorder and neck disorder.

In this regard, the Veteran has alleged having a long history of joint pain that began in his back and spread to his shoulders, wrists, knees, neck and elbows.  The Board notes that the Veteran served in the Persian Gulf and that he has been awarded service connection for several disabilities under the provisions of 38 U.S.C.A. § 1117(a) for an undiagnosed illness.  Post-service treatment records document complaints of chronic joint or generalized body pain.  As such, the Veteran should be scheduled for a Gulf War examination to determine the nature and etiology of his claimed right shoulder disorder, bilateral elbow and neck disorder, including whether the complaints attributable to undiagnosed illness. 

With regard to the claim for TDIU, the Board notes the Veteran's contentions that he is unable to work in his past employment (i.e. law enforcement and security) due to his service-connected disabilities.  A Request for Employment Information in Connection With Claim for Disability Benefits (VA Form 21-4192) indicated that the Veteran had been terminated from his employment as a sergeant as he failed to retain the required retain certification; the reason for this failure was not specified.  In addition, VA Vocational Rehabilitation determined that the Veteran did have vocational impairment due, in substantial part, to his service-connected disabilities.  An undated, handwritten notation in the Veteran's VA Vocational Rehabilitation file suggests that the Veteran had moved residences to "start work;" no further details were provided.

The Board finds that a remand is required in order to determine whether the Veteran is currently gainfully employment and, if not so employed, to afford him a VA examination to determine whether his service-connected disabilities precluded him from securing and following gainful employment.  Although the Veteran has been afforded VA examinations, a medical opinion regarding his employability has not yet been obtained.  Therefore, the Board finds that the Veteran should be afforded a VA examination in order to determine whether his service-connected disabilities, either singularly or jointly, render him unemployable.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994). 

Finally, with regard to the Veteran's request to reopen a claim for service connection for a left knee disorder, the Board notes that the Veteran has not been provided proper notice as the August 2006 letter referred to the June 2001 rating decision which had denied his request to reopen the claim and did not provide the reason for the denial of his original claim in the December 1999 rating decision.  Such notice under the VCAA requires that the Veteran be provided notice of what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.   Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  As the absence of such notice is generally considered to be prejudicial, notice complaint with Kent should be provided to the Veteran on remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided the notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as specified in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), with regard to his request to reopen a claim for service connection for a left knee disorder.

The notice should also tell the Veteran of what elements of a successful claim were found to be lacking in the last final decision denying his claim for service connection for a left knee disorder and describe what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

A copy of this notice letter should be placed into the claims file.

2.  The Veteran's treatment records from the VA facilities in Sacramento, Tacoma, Seattle and Nevada, as identified by the Veteran in a January 2007 authorization, and for the period between 1991 and 2003 should be obtained.  VA treatment records dated in January 2000 and dated between May 2002 and November 2009 are located in the claims file.

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.

3.  The Veteran's private treatment records from Dr. C. K., as identified by the Veteran in a May 1999 authorization form, should be obtained.  The Veteran is advised that he may be required to complete a new authorization form to allow VA to obtain these records.

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.

4.  After completion of the above development, and after obtaining any outstanding records, the AOJ should schedule the Veteran for a VA Gulf War examination with an appropriate examiner to determine the nature and etiology of his claimed right shoulder, bilateral elbow and neck disorder.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should identify any objective evidence of the Veteran's claimed right shoulder, bilateral elbow and neck disorders.

Thereafter, the examiner should render a diagnosis with respect to each claimed symptom which is due to a known clinical diagnosis and, for each currently diagnosed disorder, provide an opinion as to whether it is at least as likely as not that such disorder is etiologically related to the Veteran's military service. 

The examiner should also specifically identify any objectively demonstrated symptoms that are not attributable to a known clinical diagnosis and whether such constitute a medically unexplained chronic multisymptom illness.  The examiner should further indicate whether such disabilities existed for six months or more or whether they exhibit intermittent worsening over a six month period.

In rendering his or her opinions, the examiner must consider the Veteran's statements regarding the onset of his claimed disorders, and his statements regarding the continuity of symptomatology of each claimed disorder. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding incurrence and continuity of symptomatology. The rationale for any opinion offered should be provided.

5.  After completion of the above development, and after obtaining any outstanding records, the AOJ should contact the Veteran to determine whether he is currently gainfully employed.  A copy of such a letter, and any response from the Veteran, should be placed into the claims file.

If the Veteran indicates that he is not gainfully employed, the AOJ should provide a VA examination to him in order to assist in evaluating the effect of his service-connected disabilities on his employability.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The VA examiner is directed to provide a medical opinion concerning the extent of functional and industrial impairment resulting from the Veteran's service-connected disabilities.  The medical opinion must address whether his service-connected disabilities of PTSD, an undiagnosed illness manifested by upper-mid back pain, right knee patellofemoral pain syndrome with ligament laxity and an undiagnosed illness manifested by distal interphalangeal and proximal interphalangeal joint pain, are so disabling as to render him unemployable.  A complete medical, education, and employment history should be taken.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected disabilities must be considered in the opinion.

All opinions must be supported by a clear rationale with consideration of the medical and lay evidence of record. 

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


